ACCEPTED
                                                                                                          05-15-01312-CR
                                                                                               FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                    11/30/2015 1:46:52 PM
                                                                                                               LISA MATZ
                                                                                                                   CLERK

                           NOS. 05-15-01312-CR and 05-15-01313-CR

                                                                                    FILED IN
EX PARTE                                            §    IN THE COURT OF5th
                                                                        APPEALS   FOR
                                                                            COURT OF   THE
                                                                                     APPEALS
                                                    §                           DALLAS, TEXAS
                                                    §    FIFTH DISTRICT     11/30/2015
                                                                            OF TEXAS1:46:52 PM
                                                    §                              LISA MATZ
ROBERT ANTHONY HUNT                                 §    DALLAS, TEXAS               Clerk



                     MOTION FOR ONE-WEEK EXTENSION OF TIME
                           TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

        NOW COMES, the Appellant, ROBERT ANTHONY HUNT, and moves for a one-week

extension of time to file the Appellant’s Brief in these cases, and in support thereof would show the

following:

                                                    I.

        a.      These cases are pending below in the Criminal District Court No. 4 of Dallas County,
                Texas under Cause Nos. WX15-90038-K and WX15-90039-K, styled Ex Parte
                Robert Anthony Hunt.

        b.      This is an appeal from the order denying Appellant’s pretrial application for writ of
                habeas corpus seeking a modification of the bond conditions.

        c.      The Appellant’s Brief is due November 30, 2015.

        d.      Appellant requests a one-week extension until December 7, 2015, to file the brief.

        f.      The reason for this request is that the briefing period for this brief fell during the
                Thanksgiving holiday and counsel’s office was closed for a portion of this time.

                Additionally, counsel just today received a copy of the reporters record.




Motion for One-Week Extension of Time to File Appellant’s Brief - Page 1
        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted.

                                                         Respectfully submitted,

                                                            /s/ Gary A. Udashen
                                                         GARY A. UDASHEN
                                                         Texas State Bar No. 20369590

                                                         SORRELS, UDASHEN & ANTON
                                                         2311 Cedar Springs Road
                                                         Suite 250
                                                         Dallas, Texas 75201
                                                         214-468-8100
                                                         214-468-8104 fax

                                                         ATTORNEY FOR APPELLANT


                                   CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing Motion for
One-Week Extension of Time to File Appellant’s Brief was electronically delivered to the Dallas
County District Attorney’s Office, on this the 30th day of November, 2015.

                                                           /s/ Gary A. Udashen
                                                         GARY A. UDASHEN




Motion for One-Week Extension of Time to File Appellant’s Brief - Page 2